Exhibit 10.3

--------------------------------------------------------------------------------

NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM

(Effective January 1, 2017)

--------------------------------------------------------------------------------

 

 





--------------------------------------------------------------------------------

 

 

NEWMONT

SENIOR EXECUTIVE COMPENSATION PROGRAM

(Effective January 1, 2017)

PURPOSE

This Senior Executive Compensation Program includes the Restricted Stock Unit
Bonus program, Performance Leveraged Stock Bonus program and thePersonal Bonus
for the eligible Employees.  This program is a restatement of the Senior
Executive Compensation Program effective on January 1, 2016.  The purpose of the
Restricted Stock Unit Bonus program and the Performance Leveraged Stock Bonus
program is to provide eligible Employees a direct interest in the success of the
operations of Newmont Mining.  The purpose of the Personal Bonus is to provide
eligible Employees additional incentive to meet strategic objectives.  The
eligible Employees will be rewarded in accordance with the terms and conditions
described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3‑1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.


I.     DEFINITIONS

The capitalized terms used in this compensation program shall have the same
meaning as the capitalized terms in the Section 16 Officer and Senior Executive
Annual Incentive Compensation Program (“AICP”), unless otherwise defined or
stated herein.  The following terms used in this compensation program shall have
the meanings set forth below.

1.1       “Change of Control Price” means the price per share of Common Stock
offered to a holder thereof in conjunction with any transaction resulting in a
Change of Control on a fully-diluted basis (as determined by the Leadership
Development and Compensation Committee as constituted before the Change of
Control, if any part of the offered price is payable other than in cash), or, in
the case of a Change of Control occurring solely by reason of a change in the
composition of the Board, the highest Fair Market Value of a share of Common
Stock on any of the 30 trading days immediately preceding the date on which such
Change of Control occurs.

1.2       “Common Stock” means the $1.60 par value common stock of Newmont
Mining.

1.3       “Extended Performance Period” means three calendar years over which
the Leadership Development and Compensation Committee will calculate and
determine the Performance Leveraged Stock Bonus.

1.4       “Fair Market Value” has the meaning given such term in the 2013 Stock
Incentive Compensation Plan.

1.5       “Performance Leveraged Stock Bonus” means the bonus payable to an
eligible Employee in the form of Common Stock under this compensation program
with respect to an





2

--------------------------------------------------------------------------------

 



Extended Performance Period (or portion thereof as provided in Section 4.4) and
is calculated as described in Section 4.2. 

1.6       “Performance Period” means the calendar year over which the Leadership
Development and Compensation Committee will calculate and determine the Personal
Bonus and the Restricted Stock Unit Bonus. 

1.7       “Performance Stock” means the right to receive from Newmont Mining
Common Stock or restricted stock units under terms and conditions defined in a
restricted stock unit or other award agreement, as determined by the Leadership
Development and Compensation Committee. 

1.8       “Relative Total Shareholder Return” means Newmont Mining’s total
shareholder return, defined as the change in the closing price of a share of
Common Stock, with cash dividends paid, over the Extended Performance Period, as
compared to the total shareholder return, with cash dividends paid, of an index
of peer companies selected and determined by the Leadership Development and
Compensation Committee. The Leadership Development and Compensation Committee
retains authority to make adjustments for extraordinary events affecting the
calculations.

1.9       “Personal Bonus” means the cash bonus payable to an eligible Employee
based on the individual contribution of such eligible Employee to achievement of
the Corporation’s strategic objectives during the Performance Period, as set
forth in Section 5.1 (or portion thereof as provided in Section 5.2).   

1.10      “Restricted Stock Unit Bonus” means the bonus payable to an eligible
Employee in the form of restricted stock units under this compensation program
annually (or portion of a year as provided in Section 3.2), which shall be
determined by dividing the eligible Employee’s Target Restricted Stock Unit
Bonus by Fair Market Value, on the date of grant of the Restricted Stock Unit
Bonus.  The restricted stock units granted as a Restricted Stock Unit Bonus
shall have terms and conditions, and shall be subject to such restrictions as
defined by the Leadership Development and Compensation Committee.

1.11      “Retirement” means Normal Retirement or Early Retirement both as
defined in the Pension Plan of Newmont Mining (or any successor plan),
regardless of the relevant Employee’s participation in the Pension Plan of
Newmont Mining (or any successor plan).  Retirement under the Pension Plan of
Newmont Mining is more specifically described as:

If a participant under:

You qualify if:

Final Average Pay

- You are age 55 and have 10 years of service

- You are age 62

Stable Value Plan

- Age 65

 

1.12      “Target Performance Leveraged Stock Bonus” means the number of shares
of Common Stock equivalent to the percentage of base salary (for calculation
purposes, base salary shall be the applicable base salary of the Employee as of
March 1 (or the effective date of the annual merit compensation process if
different than March 1) for the year in which the target number of shares is
calculated) set by the Leadership Development and Compensation





3

--------------------------------------------------------------------------------

 



Committee which is set forth in Appendix C, using the average closing price of
Common Stock for the first 25 trading days on the New York Stock Exchange of the
calendar year of the Extended Performance Period.  For the Chief Executive
Officer, the Target Performance Leveraged Stock Unit Bonus means the number of
shares of Common Stock equivalent to the dollar value set forth in Appendix C.

1.13      “Target Restricted Stock Unit Bonus” means the percentage of base
salary (for calculation purposes, base salary shall be the applicable base
salary of the Employee as of March 1 (or the effective date of the annual merit
compensation process if different than March 1) for the year in which the target
number of shares is calculated) set by the Leadership Development and
Compensation Committee which is set forth in Appendix A.  For the Chief
Executive Officer, the Target Restricted Stock Unit Bonus means the dollar value
set forth in Appendix A.

1.14      “Terminated Eligible Employee” for purposes of the Performance
Leveraged Stock Bonus, means executive grade level Employee of a Participating
Employer at grade level E-4 or above during the relevant Extended Performance
Period, who terminates employment with Newmont Mining and/or a Participating
Employer as provided in Section 4.4.  “Terminated Eligible Employee” for
purposes of the Personal Bonus shall have the same meaning as in the AICP. 

1.15      “2013 Stock Incentive Compensation Plan”  means the Newmont Mining
Corporation 2013 Stock Incentive Compensation Plan (or any successor plan), as
amended from time to time.

II.     ELIGIBILITY

All executive grade level Employees of a Participating Employer at grade level
E-4 or above, are eligible to receive a Performance Leveraged Stock Bonus and
Personal Bonus under this compensation program, provided (i) they are on the
payroll of a Participating Employer as of the last day of the relevant
Performance Period for the Personal Bonus or Extended Performance Period for the
Performance Leveraged Stock Bonus, and at the time the award is granted, or
(ii) they are a Terminated Eligible Employee with respect to such Performance
Period for the Personal Bonus, or Extended Performance Period for the
Performance Leveraged Stock Bonus.  All executive grade level Employees of a
Participating Employer at grade level E-4 or above are eligible to receive a
Restricted Stock Unit Bonus under this compensation program, provided they are
on the payroll of a Participating Employer at the time the award is
granted.  Eligible Employees who are on short‑term disability under the
Short‑Term Disability Plan of Newmont, or a successor plan, or not working
because of a work‑related injury as of the last day of the Performance Period
for Personal Bonus, or Extended Performance Period for the Performance Leveraged
Stock Bonus, but are still on the payroll of a Participating Employer shall be
eligible to receive a Performance Leveraged Stock Bonus and Personal
Bonus.  Notwithstanding the foregoing provisions of this Section II, the
Leadership Development and Compensation Committee may, prior to the end of any
Performance Period, or Extended Performance Period for the Performance Leveraged
Stock Bonus, exclude from or include in eligibility for participation under this
compensation program with respect to such Performance Period, or





4

--------------------------------------------------------------------------------

 



Extended Performance Period for the Performance Leveraged Stock Bonus, any
executive grade level Employee of a Participating Employer.


III.     RESTRICTED STOCK UNIT BONUS

3.1       Determination of Restricted Stock Unit Bonus—In General.  The
Restricted Stock Unit Bonus shall be calculated by the Leadership Development
and Compensation Committee as soon as reasonably practicable following the
Performance Period.  Following such determination, grant of the Restricted Stock
Unit Bonus shall be made to eligible Employees as soon as reasonably
practicable, in accordance with Sections 3.3 and 3.4 below.

3.2       Separation of Employment and Payment of Restricted Stock Unit
Bonus.  An eligible Employee shall not be entitled to payment of a Restricted
Stock Unit Bonus as a result of any separation of employment, voluntary or
involuntary except as provided in Section 6.2 below. 

3.3       Form of Payment.  The amount of Restricted Stock Unit Bonus payable
under this compensation program shall be paid in restricted stock units (payable
in whole units only rounded down to the nearest share).  The restricted stock
units shall have a three year vesting period, with one‑third of the restricted
stock units vesting each year on the anniversary of the date of grant, all
subject to the terms of the applicable award agreement. 



IV.     PERFORMANCE LEVERAGED STOCK BONUS

4.1       Determination of Performance Leveraged Stock—In General.  The
Performance Leveraged Stock Bonus shall be calculated as soon as reasonably
practicable after the Leadership Development and Compensation Committee
determines the Performance Leveraged Stock Bonus Payout Factor as described in
Section 4.3 below.  Following such determination, payment of the Performance
Leveraged Stock Bonus shall be made to eligible Employees as soon as reasonably
practicable, in accordance with Section 4.5 below.

4.2       Calculation of Performance Leveraged Stock Bonus.  The Performance
Leveraged Stock Bonus equals the Target Performance Leveraged Stock Bonus times
the Performance Leveraged Stock Bonus Payout Factor. 

4.3       Calculation of the Performance Leveraged Stock Bonus Payout Factor. 
The Performance Leveraged Stock Bonus Payout Factor will be the sum of the
Market Payout Factor and the TSR Payout Factor:

(a)       “Market Payout Factor” means a percentage calculated as follows:  100
times the quotient of (i) the average closing price of Common Stock for the
first 25 trading days on the New York Stock Exchange of the calendar year of the
Extended Performance Period; divided by (ii) the average closing price of Common
Stock for the last 25 trading days on the New York Stock Exchange of
the  Extended Performance Period, as adjusted for stock splits or similar
reorganizations.  The maximum Market Payout Factor shall be 150%.





5

--------------------------------------------------------------------------------

 



(b)       “TSR Payout Factor” means a percentage calculated as follows:  two
times the number of percentage points that the Relative Total Shareholder Return
is above the 50th percentile, to a maximum of 50%.

4.4       Separation of Employment and Payment of Performance Leveraged Stock
Bonus. Unless otherwise stated in this Section 4.4, an eligible Employee shall
not be entitled to payment of a Performance Leveraged Stock Bonus on or after
any separation of employment, voluntary or involuntary. In the event an eligible
Employee separates employment from a Participating Employer prior to payment of
the Performance Leveraged Stock Bonus as a result of Retirement, death,
circumstances entitling eligible Employee to severance benefits of any kind,
including but not limited to benefits under the Executive Severance Plan of
Newmont (or any successor plan) or redundancy benefits, or circumstances
entitling eligible Employee to long-term disability benefits of the Company,
such eligible Employee is a Terminated Eligible Employee and shall receive a
Performance Leveraged Stock Bonus calculated separately to the most recent
fiscal quarter end for each of the outstanding awards, with each separate award
pro-rated based on the time he or she was actually employed by a Participating
Employer during the Extended Performance Period.

4.5       Form of Payment.  The amount of Performance Leveraged Stock Bonus
payable under this compensation program shall be paid in Common Stock (payable
in whole shares only rounded down to the nearest share).    Upon the payment of
the Performance Leveraged Stock Bonus in Common Stock, an eligible Employee
shall also be entitled to a cash payment equal to any dividends paid with
respect to the Common Stock delivered for the Performance Leveraged Stock Bonus
for the Extended Performance Period, minus any applicable taxes. 

4.6       Timing of Payment.    Except as otherwise provided in section Section
4.4 above, payment of the Performance Leveraged Stock Bonus will be made as soon
as reasonably practicable during the calendar year following the Extended
Performance Period to which such Performance Leveraged Stock Bonus relates.

4.7       Performance Leveraged Stock Bonus for Newly Hired or Newly Promoted
eligible Employees.  In the event an individual is hired as an eligible
Employee, or promoted into an eligible Employee position, such eligible Employee
may be eligible for payment of a pro-rated Performance Leveraged Stock Bonus, as
determined in the sole discretion of the Company or the Leadership Development
and Compensation Committee for Section 16 Officers, at each date of payment of a
Performance Leveraged Stock Bonus after the date of hire or after the date of
promotion.     





6

--------------------------------------------------------------------------------

 



V.     PERSONAL BONUS

5.1       Determination of Personal Bonus—In General. At the end of each
Performance Period, the Leadership Development and Compensation Committee will
evaluate Section 16 Officer eligible Employees’ performance against relevant
strategic objectives and award a Personal Bonus, up to the maximum amounts
listed in Appendix B. The Leadership Development and Compensation Committee will
seek the input of the Chief Executive Officer on the Personal Bonuses to be
awarded to eligible Section 16 Officers Employees.  At the end of each
Performance Period, the designated supervisor of a non-Section 16 Officer
eligible Employee will evaluate the non-Section 16 Officer eligible Employee’s
performance against relevant strategic objectives and award a Personal Bonus, up
to the maximum amounts listed in Appendix B. Following such determination,
payment of the Personal Bonus shall be made to eligible Employees as soon as
reasonably practicable following the end of the applicable Performance Period,
provided that such payment shall be made no later than the 15th day of the third
month following the Performance Period to which such Personal Bonus relates.

5.2       Separation of Employment and Payment of Personal Bonus.  In the event
an eligible Employee separates employment from a Participating Employer and is a
Terminated Eligible Employee, the Personal Bonus shall be paid at 50% of the
maximum level shown on Appendix B (with the exception that the calculation shall
be based upon current rate of base salary, rather than eligible earnings),
pro-rated for the time of employment during the Performance Period, and shall be
paid as soon as practicable.  However, in the event that a Terminated Eligible
Employee separates employment at the beginning of a calendar year before the
bonus is paid for the prior calendar year, the Terminated Eligible Employee
shall receive the actual payout according to Section V of this program, at the
same time as all other actual payouts are delivered according to this program.
If an eligible Employee is terminated between January 1 and March 31 of any
calendar year, and entitled to benefits under the Severance Plan of Newmont or
the Executive Severance Plan of Newmont, Employee shall not qualify for any
bonus under this program for the period of January 1 to March 31 for the
calendar year of the termination.    If an eligible Employee is not a Terminated
Eligible Employee, eligible Employee shall not be entitled to payment of a
Personal Bonus on or after any separation of employment, voluntary or
involuntary.



VI.     CHANGE OF CONTROL

6.1       Personal Bonus.  Upon a Change of Control (as defined in the AICP),
each eligible Employee employed as of the date of the Change of Control,  shall
become entitled to the payment of 50% of the maximum Personal Bonus if a Change
of Control occurs between September 1 and December 31.  If a Change of Control
occurs between January 1 and August 31 each eligible Employee employed as of the
date of the Change of Control, shall become entitled to the payment of 50% of
the maximum Personal Bonus pro-rated for partial service during the Performance
Period.  The bonus payable in accordance with the provisions of this Section 6.1
shall be calculated and paid as soon as practicable following the date of the
Change of Control.  Such payment shall be subject to the withholding of such
amounts as Newmont Mining or a Participating Employer may determine is required
to be withheld pursuant to any applicable





7

--------------------------------------------------------------------------------

 



federal, state or local law or regulation.  Upon the completion of such payment,
eligible Employees shall have no further right to the payment of any bonus
hereunder (other than any bonus payable hereunder with respect to a previous
calendar year that has not yet been paid).  Payment of a bonus under this
section along with any corporate bonus payable in the event of a Change of
Control under the Newmont Section 16 Officer and Senior Executive Annual
Incentive Compensation Program shall fully satisfy Section 3.02(a)(i)(B) of the
2012 Executive Change of Control Plan of Newmont and Section 3.02(a)(i)(B) of
the Executive Change of Control Plan of Newmont and no further payments under
Section 3.02(a)(i)(B) 2012 Executive Change of Control Plan or 3.02(a)(i)(B) of
the Executive Change of Control Plan of Newmont shall be due.

6.2       Restricted Stock Unit Bonus. In the event of a Change of Control (as
defined in the AICP) each Restricted Stock Unit Bonus for the current year shall
immediately be granted at target level in the form of a restricted stock unit
award vesting 1/3 on January 1 of the year immediately following the year in
which the Change of Control occurred, and another 1/3 on each of the following
two January 1 anniversaries.  The restricted stock unit award agreement shall
provide for immediate vesting of all outstanding restricted stock units upon a
termination of employment entitling the grantee to benefits under the applicable
Executive Change of Control Plan of Newmont.

6.3       Performance Leveraged Stock Bonus.  In the event of a Change of
Control (as defined in the Newmont Annual Incentive Compensation Program), each
eligible Employee or a Terminated Eligible Employee who terminated employment on
account of Retirement (all other Terminated Eligible Employees who terminated
employment prior to the Change of Control shall be excluded), shall become
entitled to the payment of a Performance Leveraged Stock Bonus for an Extended
Performance Period.  The Performance Leveraged Stock Bonus shall be calculated
in the manner stated in Section 4.2 above, with the exception that (i) the
Extended Performance Period shall be deemed to end on the date of the Change of
Control, (ii) the Change of Control Price shall be substituted for the average
closing price of Common Stock for the fourth quarter of the last calendar year
of the Extended Performance Period for purposes of section 4.3(a)(i) above, and
(iii) the TSR Payout Factor will be based on Relative Total Shareholder Return
utilizing the Change of Control Price as the final closing price of a share of
Common Stock.  The Performance Leveraged Stock Bonus shall be paid out as
follows: (A) the percentage of the Performance Leveraged Stock Bonus equal to
the percentage of the Extended Performance Period that elapsed up to the Change
of Control shall be paid in a number of shares of common stock of the acquiring
or resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Leveraged Stock Bonus, or
(B) if Acquirer Stock is not issued in connection with such transaction, cash in
an amount equal to the Change of Control Price multiplied by the number of
shares of Common Stock subject to such percentage of the Performance Leveraged
Stock Bonus, within 5 days following the date of the Change of Control
(provided,  however, that if such Change of Control does not constitute a change
in the ownership or effective control of Newmont Mining or of a substantial
portion of the assets of Newmont Mining, pursuant to Treasury Regulations
Section





8

--------------------------------------------------------------------------------

 



1.409A-3(i)(5) (a “409A CoC”), such percentage of the Performance Leveraged
Stock Bonus shall be so paid when the Performance Leveraged Stock Bonus would
otherwise have been paid in accordance with Article IV), and b) the percentage
of the Performance Leveraged Stock Bonus equal to the percentage of the Extended
Performance Period that did not elapse prior to the Change of Control shall be
paid in the form of (A) restricted stock units covering a number of shares of
Acquirer Stock equal to (x) the number of shares of Acquirer Stock received by a
holder of Common Stock for each share of Common Stock held by such holder in
such transaction multiplied by (y) the number of shares of Common Stock subject
to such percentage of the Performance Leveraged Stock Bonus, that will have a
vesting period equal to the Extended Performance Period otherwise remaining as
of the date of the Change of Control, or (B) if Acquirer Stock is not issued in
connection with such transaction, a deferred compensation arrangement with a
balance initially equal to the Change of Control Price multiplied by the number
of shares of Common Stock subject to such percentage of the Performance
Leveraged Stock Bonus, that will have a vesting period equal to the Extended
Performance Period otherwise remaining as of the date of the Change of Control
and a value from time to time as if such initial balance were invested in such
deemed investment as the Leadership Development and Compensation Committee as
constituted before the Change of Control shall determine in its discretion.  The
portion of the Performance Leveraged Stock Bonus described in clause (b) of the
preceding sentence shall vest upon any termination of employment of the eligible
Employee with a Participating Employer prior to the expiration of the vesting
period, with the exception of voluntary termination or termination for Cause, as
defined in Newmont Mining’s Executive Change of Control Plan.  Such portion
shall be paid in cash within 5 days following vesting; provided,  however, that
if such Change of Control does not constitute a 409A CoC, such portion, to the
extent vested in accordance with this sentence, shall be so paid when they would
otherwise have been paid in accordance with Article IV.



VII.     GENERAL PROVISIONS

7.1       Administration. This compensation program shall be administered by the
Leadership Development and Compensation Committee or its delegee.  All actions
by Newmont Mining under this program shall be taken by the Leadership
Development and Compensation Committee or its delegee.  The Leadership
Development and Compensation Committee shall interpret the provisions of this
program in its full and absolute discretion.  All determinations and actions of
the Leadership Development and Compensation Committee with respect to this
program shall be taken or made in its full and absolute discretion in accordance
with the terms of this program and shall be final, binding and conclusive on all
persons. 

7.2       Plan Unfunded. This compensation program shall be unfunded and no
trust or other funding mechanism shall be established for this program. All
benefits to be paid pursuant to this program shall be paid by Newmont Mining or
another Participating Employer from its respective general assets, and an
eligible Employee or Terminated Eligible Employee (or his heir or devisee) shall
not have any greater rights than a general, unsecured creditor against Newmont
Mining or another Participating Employer, as applicable, for any amounts payable
hereunder.





9

--------------------------------------------------------------------------------

 



7.3       Amount Payable Upon Death of Employee.  If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.

7.4       Reimbursement.    The Leadership Development and Compensation
Committee, to the full extent permitted by governing law, shall have the
discretion to require reimbursement of any portion of a Performance Leveraged
Stock Bonus previously paid to an eligible Employee pursuant to the terms of
this compensation program if: a) the amount of such Performance Leveraged Stock
Bonus was calculated based upon the achievement of certain financial results
that were subsequently the subject of a restatement, and b) the amount of such
Performance Leveraged Stock Bonus that would have been awarded to the eligible
Employee had the financial results been reported as in the restatement would
have been lower than the Performance Leveraged Stock Bonus actually
awarded.  Additionally, the Leadership Development and Compensation Committee,
to the full extent permitted by governing law, shall have the discretion to
require reimbursement of any portion of a Restricted Stock Unit Bonus,
Performance Leveraged Stock Bonus and Personal Bonus previously paid to an
eligible Employee pursuant to the terms of this compensation program if the
eligible employee is terminated for cause as defined in the Executive Change of
Control Plan of Newmont.

7.5       Withholding Taxes.  All bonuses payable hereunder shall be subject to
the withholding of such amounts as Newmont Mining or a Participating Employer
may determine is required to be withheld pursuant to any applicable federal,
state or local law or regulation.  The Leadership Development and Compensation
Committee may, in its sole discretion, permit eligible Employees to satisfy
withholding applicable to the portion of the bonus payable in shares of Common
Stock or Performance Stock by causing Newmont Mining to withhold or sell the
appropriate number of shares of Common Stock or Performance Stock from the bonus
otherwise payable and to make the requisite withholding payments on behalf of
the eligible Employee.

7.6       Issuance of Stock.  Shares of Common Stock and Performance Stock
issued under this compensation program may be issued pursuant to the provisions
of any stock plan of Newmont Mining or as otherwise determined in the sole
discretion of the Leadership Development and Compensation Committee.  All awards
under this compensation program that consist of Common Stock or that are valued
in whole or in part by reference to, or are otherwise based on, Common Stock,
shall be treated as made under the 2013 Stock Incentive Plan as well as this
compensation program and thereby subject to the applicable terms and conditions
of the 2013 Stock Incentive Compensation Plan.

7.7       General Operation and Amendment.  Notwithstanding anything contained
in this compensation program to the contrary, this compensation program shall be
administered and





10

--------------------------------------------------------------------------------

 



operated in accordance with any applicable laws and regulations including but
not limited to laws affecting the timing of payment of any bonus under this
compensation program. 

7.8       Right of Offset.  To the extent permitted by applicable law, Newmont
Mining or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity.  By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.

7.9       Termination and Amendment.  The Board may at any time amend, modify,
suspend or terminate this compensation program; provided, however, that the
Leadership Development and Compensation Committee may, consistent with its
administrative powers, waive or adjust provisions of this compensation program
as it determines necessary from time to time.  The Leadership Development and
Compensation Committee may amend the terms of any award theretofore granted
hereunder, but no such amendment shall be inconsistent with the terms and
conditions of this compensation program or materially impair the previously
accrued rights of the eligible Employee to whom such award was granted with
respect to such award without his or her consent, except such an amendment made
to cause this program or such award to comply with applicable law, tax rules,
stock exchange rules or accounting rules.

7.10       Severability.  If any section, subsection or specific provision is
found to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.

7.11       No Right to Employment.  The establishment of this compensation
program shall not be deemed to confer upon any eligible Employee any legal right
to be employed by, or to be retained in the employ of, Newmont Mining, a
Participating Employer or any Affiliated Entity, or to give any eligible
Employee any right to receive any payment whatsoever, except as provided under
this compensation program.  All eligible Employees shall remain subject to
discharge from employment to the same extent as if this compensation program had
never been adopted.

7.12       Transferability.  Any bonus payable hereunder is personal to the
eligible Employee and may not be sold, exchanged, transferred, pledged, assigned
or otherwise disposed of except by will or by the laws of descent and
distribution.

7.13       Successors.  This compensation program shall be binding upon and
inure to the benefit of Newmont Mining and eligible Employees and their
respective heirs, representatives and successors.





11

--------------------------------------------------------------------------------

 



7.14       Governing Law.  This compensation program and all agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of Colorado, unless superseded by federal law.

7.15       Section 409A.  It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from Section
409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A.  If for any reason, such as imprecision
in drafting, any provision of this program and/or any such plan or agreement
does not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining.  None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to any tax consequence
expected, but not realized, by any eligible Employee or other person due to the
receipt or payment of any award under this program.





12

--------------------------------------------------------------------------------

 



APPENDIX A

Target Restricted Stock Unit Bonus

 

 

Grade

Dollars for CEO

E‑1

$2,383,333

 

Percentage of Base Salary for E3-E4

E-3 Executive Vice President, and
Chief Operating Officer

116.7%

E‑3  Executive Vice President and 
Chief Financial Officer 

116.7%

E-3 Executive Vice President
Strategic Development

100%

E-3 All Other 

90%

E‑4

55%

 





13

--------------------------------------------------------------------------------

 



APPENDIX B

Maximum Personal Bonuses

 

 

Pay Grade

Maximum Personal Bonus as a
Percentage of Base Salary (which
constitutes the Eligible Earnings for
the year as defined in the AICP)

E-1

90%

E-3 Executive Vice President and
Chief Operating Officer

75%

E-3 Executive Vice President and
Chief Financial Officer

60%

E-3 Executive Vice President
Strategic Development

54%

E-3 All Other

51%

E-4

45%

 





14

--------------------------------------------------------------------------------

 



APPENDIX C

Target Performance Leveraged Stock Bonus

 

 

Grade

Dollars for CEO

E‑1

$4,766,667

 

Percentage of Base Salary for E3-E4

E-3 Executive Vice President and
Chief Operating Officer

233.3%

E‑3  Executive Vice President and
Chief Financial Officer

233.3%

E‑3  Executive Vice President
Strategic Development

200%

E-3 All Other

180%

E‑4

110%

 

15

--------------------------------------------------------------------------------